   Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 1 of 8 PageID# 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

ECKERT SEAMANS CHERIN &             )
MELLOTT, LLC                        )
                                    )
               Plaintiff,           )
                                    )
       v.                           )              Civil Action No.: 3:20-cv-658
                                    )
NEXUS SERVICES, INC.,               )
1175 Peachtree Street NE, 10 Floor, )
Suite 1000, Atlanta, GA, 30361      )
                                    )
SERVE:                              )
INCORP SERVICES INC.                )
2000 Riveredge Pkwy. NW, Ste. 885,  )
Atlanta, GA, 30328                  )
                                    )
and                                 )
                                    )
LIBRE BY NEXUS. INC.,               )
100 Hartsfield Center Parkway,      )
Suite 500, Atlanta, GA, 30354       )
                                    )
SERVE:                              )
INCORP SERVICES INC.                )
2000 Riveredge Pkwy. NW, Ste. 885,  )
Atlanta, GA, 30328                  )
                                    )
               Defendants.          )
____________________________________)

                                 VERIFIED COMPLAINT

       COMES NOW, Eckert Seamans Cherin & Mellott, LLC (“Plaintiff” or “Eckert Seamans”),

by and through its undersigned counsel, and brings this Complaint against Nexus Services, Inc.

and Libre by Nexus, Inc. (collectively, “Nexus Defendants”), and, in support thereof, states as

follows:
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 2 of 8 PageID# 2



                                    NATURE OF THE CAUSE

        1.      The Nexus Defendants, former clients of Eckert Seamans, breached their contract

to pay $1,439,099.32 in legal fees and costs to Plaintiff. Alternatively, the Nexus Defendants have

been unjustly enriched by accepting and retaining the benefit of Eckert Seamans’ legal services

without making payment to Plaintiff.

                                              PARTIES

        2.      Plaintiff Eckert Seamans is a limited liability company organized under the laws of

Pennsylvania and headquartered in Pittsburgh, Pennsylvania. Eckert Seamans is a law firm that

provided legal services to the Defendants.

        3.      Nexus Services, Inc. is a corporation organized under the laws of Georgia with its

principal place of business in Atlanta, GA.

        4.      Libre by Nexus, Inc. is a corporation organized under the laws of Georgia with its

principal place of business in Atlanta, GA.

                                  JURISDICTION AND VENUE

        5.      The Nexus Defendants maintain office locations as regular and established places

of business in Virginia.      Defendant uses these offices and its employees to regularly and

systematically conduct its business throughout the Commonwealth of Virginia.

        6.      The Nexus Defendants are in the business of providing immigrant bail

securitization services, including throughout the Commonwealth of Virginia, including in this

judicial district and division.

        7.      The Nexus Defendants entered into a contract with the Plaintiff relating to the

provision of legal services in Virginia, including in this judicial district and division.




                                                   2
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 3 of 8 PageID# 3



         8.       This Court has subject matter jurisdiction over the breach of contract claim pursuant

to 28 U.S.C. § 1332(a)(1) (diversity jurisdiction). First, the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.

         9.       Second, the claim is between citizens of different states. Plaintiff is a Pennsylvania

limited liability company. Accordingly, the citizenship of plaintiff for purposes of diversity

depends on the citizenship of all of its members. Plaintiff’s members are citizens of Delaware,

Massachusetts, Maryland, New Jersey, New York, Pennsylvania and Virginia. Plaintiff does not

have any member who is a citizen of Georgia.

         10.      Prior to March 2019, the Nexus Defendants were domestic stock corporations in

Virginia with their principal offices located at 113 Mill Place Parkway, Suite 103, Verona, Virginia

24482.        In March 2019, the Nexus Defendants surrendered their existing charters and

reincorporated in Georgia.

         11.      Pursuant to the Georgia Secretary of State, Corporations Division, the principal

office address for Nexus Services, Inc. is 1175 Peachtree Street NE, 10 Floor, Suite 1000, Atlanta,

GA 30361

         12.      Pursuant to the Georgia Secretary of State, Corporations Division, the principal

office address for Libre by Nexus is 100 Hartsfield Center Parkway, Suite 500, Atlanta, GA 30354.

         13.      The Nexus Defendants have availed themselves of the privilege of doing business

in Virginia, including in this judicial district and division. In addition, the Nexus Defendants have

operated (and continue to operate) regular and established places of business in Virginia, including

Verona, Harrisburg and Arlington. See https://librebynexus.com/contact-us/ (last visited on Aug.

20, 2020).




                                                    3
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 4 of 8 PageID# 4



        14.     This Court also has personal jurisdiction and venue over the Nexus Defendants in

this action because Defendants transact business in this Commonwealth, contract to supply

services in this Commonwealth, requested and received legal services from Plaintiff within the

Eastern District of Virginia, Richmond Division, and breached a contract formed in this district

and division, giving rise to this action. The Nexus Defendants have established minimum contacts

with this forum such that the exercise of jurisdiction over the Nexus Defendants would not offend

traditional notions of fair play and substantial justice. In light of the Nexus Defendants’ Virginia

contacts, Virginia’s long-arm statute authorizes the exercise of personal jurisdiction over

Defendants, and the exercise of personal jurisdiction comports with due process standards. See

Va. Code § 8.01-328.1(A)(1) & (2).

        15.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as to the breach of contract and

unjust enrichment claims, because the events giving rise to the breach claims occurred in this

judicial district and division.

                                              FACTS

        16.     Beginning in March 2018, the Nexus Defendants requested that Eckert Seamans

provide them with legal services, including but not limited to the litigation and investigations

identified below in paragraph 19.

        17.     The parties entered into a binding, enforceable contract for Eckert Seamans to

provide the Nexus Defendants certain legal representation and services.

        18.     The contract remained in full force and effect at all relevant times.

        19.     Pursuant to the contract, Eckert Seamans provided the Nexus Defendants legal

services in 2018, 2019, and 2020 including but not limited to representation of the Nexus

Defendants, collectively or individually in the following matters: RLI Insurance Corp. v. Nexus



                                                  4
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 5 of 8 PageID# 5



Services, Inc., et al., Case No. 5:18-CV-66 (W.D. VA.); Commonwealth v. Nexus Services, Inc.,

et al., SCC Case No., INS 2018-00069; Garcia-Diaz, et al., v. Libre By Nexus, Inc., et al., Circuit

Court for the County of Rockingham, Virginia, Case No. CL19-4356; Consumer Financial

Protection Bureau v. Nexus Services, Inc., et al., Case No. 1:17-CV-2238 (D.D.C.). Additionally,

during the period of the representation, the Nexus Defendants, collectively, or individually,

requested Plaintiff provide general business advice and/or requested Plaintiff opine on strategy or

other issues related to other litigation, or regulatory matters throughout the United States in which

the Nexus Defendants were involved but Eckert Seamans was not counsel of record.

       20.     Throughout the relationship, the Nexus Defendants were highly complimentary of

the legal support provided to the clients by the Eckert Seamans attorneys and staff.

       21.     The Nexus Defendants accepted the services provided, benefited from those

services, and made payments to Eckert Seamans for fees incurred in 2018 and 2019. At no time

during the representation did the Nexus Defendants complain about the quality of the services or

the amount charged for the services or seek to vacate or terminate the contract.

       22.     Beginning in 2018 and continuing through 2020, the Nexus Defendants breached

the contract by failing to remit payments for legal services due to Eckert Seamans.

       23.     Based upon the Nexus Defendants’ repeated promises regarding their intention to

make timely and complete payments to Eckert Seamans, Plaintiff continued to work on projects

for the Nexus Defendants and, based upon the Nexus Defendants’ request, even expanded the

scope of the representation during 2019 and 2020.

       24.     Over and over again, Eckert Seamans attempted to work with the Nexus Defendants

regarding their accounts receivable, to no avail.




                                                    5
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 6 of 8 PageID# 6



        25.       As of the date of this filing, the Nexus Defendants have failed to pay the outstanding

balance of $1,439,099.32 for the legal services performed by Eckert Seamans.

                                    FIRST CLAIM FOR RELIEF
                                        (Breach of Contract)

        26.       Eckert Seamans re-alleges and incorporates all previous allegations, as though fully

set forth herein.

        27.       Eckert Seamans and the Nexus Defendants entered into a binding and valid

contract.

        28.       Eckert Seamans fully performed under the contract.

        29.       The Nexus Defendants breached the contract by failing to remit payment

thereunder.

        30.       Due to the Nexus Defendants’ breach, Eckert Seamans suffered damages in the

amount of $1,439,099.32.

                                  SECOND CLAIM FOR RELIEF
                                      (Unjust Enrichment)

        31.       Eckert Seamans re-alleges and incorporates all previous allegations, as though fully

set forth herein.

        32.       Eckert Seamans conferred a benefit on the Nexus Defendants by providing them

legal services.

        33.       The Nexus Defendants knew of the legal services Eckert Seamans provided them,

specifically requested that Eckert Seamans provide those legal services, and consented to the

provision of those legal services.

        34.       The Nexus Defendants knew or should have known of their obligation to pay Eckert

Seamans for the legal services provided to them.



                                                    6
    Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 7 of 8 PageID# 7



       35.     The Nexus Defendants accepted and retained the benefit of Eckert Seamans’ legal

services without paying Eckert Seamans for the value of those services in the amount of

$1,439,099.32.

       36.     The Nexus Defendants are liable in equity to Eckert Seamans in the amount of

$1,439,099.32, plus post judgment interest and costs pursuant to Va. Code § 17.1-601.

       WHEREFORE, Eckert Seamans prays this Court enter judgment in its favor and against

the Nexus Defendants in the amount of $1,439,099.32, plus post judgment interest and costs as

allowed by law, and such other and further relief this Court deems just and proper.

August 21, 2020                              Respectfully submitted,

                                             ECKERT SEAMANS CHERIN & MELLOTT,
                                             LLC


                                        By: /s/ Edward J. Longosz, II
                                            Edward J. Longosz, II, VSB# 39411
                                            Eckert Seamans Cherin & Mellott, LLC
                                            1717 Pennsylvania Ave., NW, Suite 1200
                                            Washington, DC 20006
                                            Tel: (202) 659-6619
                                            Fax: (202) 659-6699
                                            elongosz@eckertseamans.com

                                             919 E Main St.
                                             Suite 1300
                                             Richmond, VA 23219
                                             Tel: (804) 788-7740
                                             Fax: (804) 698-2950
                                             elongosz@eckertseamans.com
                                             Counsel for Eckert Seamans Cherin & Mellott, LLC




                                                7
Case 3:20-cv-00658-HEH Document 1 Filed 08/21/20 Page 8 of 8 PageID# 8
